DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/22 has been entered.

Response to Arguments
	The amendments filed 6/7/22 have been entered. The amendments and arguments have resolved the previously presented specification 112(a) rejection(s) and the 112(b) rejections in the Office Action dated 3/7/22. The examiner notes that claims 1-35 are cancelled. 

Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive. The primary reference in the previously presented rejection was Jaaskelainen (US 20180003850 A1).
Applicant argues that the mounting arrangement of the prior art is not taught by Jaaskelainen. Specifically, applicant alleges first: “actuator 114 is not a second arm” and “is not attached to the pad 112a,b” and second: there is “no disclosure or suggestion within Jaaskelainen that contact between the sensor pad 112a,b is intended to or does create any abrading surface”. The examiner respectfully disagrees. 
Regarding applicant’s first contention, the examiner notes applicant’s arguments regarding the “second arm” appear to revolve around an interpretation of the claim as requiring direct attachment or some other structural particulars of an “arm” which remain unrecited. As interpreted and discussed below, the claim does not require direct attachment and thus permits indirect attachment between the second arm 114 and the sensor pad 112a,b.  Additionally, the examiner notes that an arm is broadly defined as, “a long part projecting from a central support in a machine” and “[a] relatively narrow extension jutting out from a large mass” (see https://www.thefreedictionary.com/arm). Element 114, as is readily apparent from e.g. Figures 1a and 1b, is a projection from a machine and/or an element that protrudes from the main body/mass. In other words, there is no additional meaning conveyed by the term “arm” not taught by the prior art. 
Regarding applicant’s second contention, applicant is arguing that the act of “abrading” is not taught by Jaaskelainen. The examiner does not disagree that an explicit methodological step of abrading is not taught. However, the examiner respectfully notes for applicant that the claim at hand is an apparatus, not a method. The claim limitation is met by merely having the capability to achieve the recited function, regardless of whether or not it is specifically taught as a methodological step or even desirable. MPEP 2114(II) makes clear “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. 
As discussed in the rejection below, the apparatus of Jaaskelainen is capable of “caus[ing] the electrically conductive pad to abrade the metallic well surface sufficiently to establish” for example by extending to contact the metallic well surface which may be covered in highly friable, rusted/degraded metallic material. In merely being capable of contacting and abrading such a friable material, which is known to occur in the art, the claim limitation is met absent the recitation of additional structurally differentiating features. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 36 recites “a manner that causes the electrically conductive pad to abrade the metallic well surface sufficiently to establish electrical continuity”. It is not clear what this is intended to structurally limit, as the claim in question is an apparatus claim. For example, does the claim intend to limit the structure of the sensor pad or the force with which the sensor pad is engaged with the metallic well structure? Applicant has phrased the limitation to merely convey the intended result of the apparatus by using indefinite claim structure. As stated in MPEP 2173.05(g), “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”. Claims  37-41 are rejected for depending from an indefinite claim. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaaskelainen (US 20180003850 A1).

Regarding claim 36, Jaaskelainen teaches an electrical contact device for deployment within a metallic well structure, comprising: 
a body portion (Fig 1A, 1B, body portion 102 and 108); 
a mounting arrangement (Fig 1A, 1B, mounting arrangement 116, 112, and 114) controllably deployable from the body portion (Fig 1A, 1B, the mounting arrangement as defined is moveably/deployable as seen between Figs 1A to 1B), the mounting arrangement including a plurality of deployment arm arrangements (Fig 1A, 1B, the mounting arrangement as defined has a plurality of arm arrangements seen as 116/112/114 on the left and right, respectfully), each deployment arm arrangement circumferentially spaced apart from the others of the deployment arm arrangements (Fig 1A, 1B, the mounting arrangement as defined has a plurality of arm arrangements seen as 116/112/114 on the left and right, respectfully, where are located circumferentially around the body 102/108), each deployment arm arrangement including a first deployment arm (Fig 1A-1B, arm 116), a second deployment arm (Fig 1A-1B, arm 114), and an electrically conductive pad (Fig 1A, 1B, pads 112); 
wherein in each deployment arm arrangement a first end of the first deployment arm is rotatably attached to the body portion (Fig 1A, 1B, first end at around reference numeral 110, as seen between the figures, there is at least pivoting indirect attachment to the body portion 108) and a second end of the first deployment arm is rotatably attached to the electrically conductive pad (Fig 1A, 1B, second end 134, the examiner again notes that the claim does not require these elements to be “directly attached”), and a first end of the second deployment arm is rotatably attached to the body portion (Fig 1A, 1B, the first end at about reference numeral 128 which is seen as pivoting connection to the body portion 108) and a second end of the second deployment arm is rotatably attached to the electrically conductive pad (Fig 1A, 1B, second end at pivoting connection 132 provides indirect rotatable attachment to pad 112), and each deployment arm arrangement is configured to establish an electrical signal path between the electrically conductive pad and the body portion   (Para 0053, “the arms 116 and the sensor pads 112a,b may each be made of electrically-conductive materials to allow the current to conduct from the completion string 102, through the arms 116, and out the sensor devices 138 via the sensor pads 112a,b”; in other words at least element 116 of the deployment arm arrangement provides the electrical connection between the pad 112 and body 102); and 
wherein the plurality of deployment arm arrangements are disposable in a stowed configuration (Fig 1A, the arrangement as previous defined is in the stowed position) and a deployed configuration (Fig 1B, the arrangement as previous defined is in the deployed position), and in the deployed configuration the first deployment arm and second deployment arm of each respective deployment arm arrangement are rotated radially outward (Fig 1B, in the deployed state, each arm 114 and 116 is rotated relatively outward relative to the body 102/108) and the respective electrically conductive pad is translated radially outward and into contact with a wall surface of the metallic well structure (Fig 1B, the mounting arrangement as defined is radially extendable to mechanically engage the wellbore wall; Para 0034, the assembly is used for contact with metallic casing) in a manner that causes the electrically conductive pad to abrade the metallic well surface (Fig 1B, sensor pad 112 is extendable to contact a metallic well structure/casing, when present, this extension and contact necessarily produces some frictional forces capable of abrading e.g. friable, degraded, or soft materials deposited on the casing. The examiner notes this rejection is discussed in additional detail in the response to arguments and is not repeated again here) sufficiently to establish electrical continuity between the engaged metallic well structure and the mounting arrangement  (Para 0053, “the arms 116 and the sensor pads 112a,b may each be made of electrically-conductive materials to allow the current to conduct from the completion string 102, through the arms 116, and out the sensor devices 138 via the sensor pads 112a,b”).  

Regarding claim 39, Jaaskelainen further teaches wherein at least one of the first end of the first deployment arm or the first end of the second deployment arm of each deployment arm arrangement includes a connection element  (Fig 1A, 1B, pivot-able connection around reference numeral connecting arm 116 to radially extending member from the body portion, not labelled) configured to orbit and maintain electrical connection between the respective said at least one of the first end of the first deployment arm or the first end of the second deployment arm and with the body portion during rotation of the said respective at least one of the first end of the first deployment arm of the first end of the second deployment arm (As seen between the revolving movement around the connection element as defined between Fig 1A to 1B, Para 0015 the connection orbits/pivots around the socket arrangement of the body portion. Para 0053 the arms 116 of the mounting arrangement are electrically conductive and would continue to provide electrical connection).  

Regarding claim 40, Jaaskelainen further teaches wherein at least one of the first end of the first deployment and or the first end of the second deployment arm of each deployment arm arrangement is rotatably attached to the body portion by a compliant connection (Fig 1A, 1B, pivot-able connection around reference numeral connecting arm 116 to radially extending member from the body portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 20180003850 A1), in view of Maute (WO 2016085506 A1).

Regarding claim 37, while Jaaskelainen teaches the desirability to minimize the contact resistance of the pads in some cases (Para 0037), Jaaskelainen is silent on wherein the electrically conductive pad of each deployment arm arrangement includes serration-like elements on a surface oriented to engage the wall surface when deployed. 
	Maute teaches the electrically conductive pad of each deployment arm arrangement includes serration-like elements on a surface oriented to engage the wall surface when deployed (Fig 6D and/or 6F, Para 0055, features such as the knife edge with serrations or conductive wires of brush 610 are used to “cut through any corrosion on the casing interior” while maintaining good electrical connection to the case 600, see e.g. Para 0051, “The casing is likely corroded. Any corrosion will have to be cut through so a proper electrical connection can be made").
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen by having the electrically conductive pads include serration-like elements on a surface oriented to engage the wall surface when deployed as disclosed by Maute because “The casing is likely corroded. Any corrosion will have to be cut through so a proper electrical connection can be made” (Para 0051) and doing so would ensure that there is “(low resistance or low ohm) connection of the well's casing” (Para 0050). 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 20180003850 A1), in view of Smith (US 4192380 A).

Regarding claim 38, Jaaskelainen is silent on wherein at least one of the second end of the first deployment arm or the second end of the second deployment arm of each deployment arm arrangement includes serrations configured to engage the wall surface of the metallic well structure when the respective deployment arm arrangement is in the deployed configuration. 
Smith teaches wherein at least one of the second end of the first deployment arm or the second end of the second deployment arm of each deployment arm arrangement includes serrations configured to engage the wall surface of the metallic well structure when the respective deployment arm arrangement is in the deployed configuration (Fig 4, the second end of the first arm 56 would have serrations/teeth 72, seen in additional detail in Fig 5. That would be able to at least indirectly engage the wellbore wall via the pad 54 in the engaged position. The examiner notes that serrations has been examined under the broadest reasonable interpretation. “Serration” is defined as “a series or set of teeth or notches” see e.g. https://www.thefreedictionary.com/serration).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen by using the pad and the gear rotation system at a second end of the first arm as disclosed by Smith because it would provide a drive force to allow easier inspection along the wellbore wall at varying locations (Column 6, lines 45-47).  

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 20180003850 A1), in view of Castillo (US 20190063214 A1).

Regarding claim 41, while Jaaskelainen teaches “actuator(s) 114 may be any type of actuation device” (Para 0016), Jaaskelainen is silent on wherein the mounting arrangement is controllably deployable from the body portion using a drive unit, and the drive unit is a lead screw arrangement configured to deploy and retract the mounting arrangement by axially displacing the body portion.  
	Castillo teaches wherein the mounting arrangement is controllably deployable from the body portion using a drive unit  (Para 0050, motor 130 is usable to move the arms 104 and sensor 122, the examiner notes the plurality of arms taught by Castillo which are the recited arms in claims as a modification e.g. arms 104a and 104b), and the drive unit is a lead screw arrangement configured to deploy and retract the mounting arrangement by axially displacing the body portion (Para 0050, “motor 130 may be a linear motor, such as a screw motor”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen by having the screw arrangement as disclosed by Castillo because it would be a simple substitution of the actuation mechanism of Jaaskelainen for that of Castillo, which is known and predictably used in the art to cause the movement of a radially extending arm.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./          Examiner, Art Unit 3676

/BLAKE MICHENER/           Primary Examiner, Art Unit 3676